United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-936
Issued: August 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2014 appellant filed a timely appeal from a November 6, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on September 16, 2013.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its November 6, 2013
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 510.2(c)(1); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On September 17, 2013 appellant, then a 54-year-old health technician, filed a traumatic
injury claim (Form CA-1) alleging that on September 16, 2013 he was struck by a motor vehicle
while riding in a government vehicle and sustained a back, neck, right wrist and shoulder
injuries. He stopped work and first received medical care on September 16, 2013.
By letter dated September 24, 2013, OWCP informed appellant that the evidence of
record was insufficient to support his claim. Appellant was advised of the medical and factual
evidence needed and was asked to respond to the questions provided in the letter within 30 days.
In support of his claim, appellant submitted a September 17, 2013 medical report from
Dr. Elizabeth W. Mease, Board-certified in internal medicine, who noted that appellant was
involved in a motor vehicle accident (MVA) on September 16, 2013 and was transported by
ambulance to Cleveland Clinic Hospital. He complained of pain in the neck, right shoulder and
right wrist. Dr. Mease noted that x-rays of the cervical spine were negative and provided
appellant with work restrictions.
By decision dated November 6, 2013, OWCP denied appellant’s claim on the grounds
that the evidence was insufficient to establish that he sustained an injury because he did not
submit any medical evidence containing a medical diagnosis in connection with the accepted
September 16, 2013 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.5 The second

3

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Elaine Pendleton, supra note 3.

2

component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.6
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.7 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.8
ANALYSIS
There is no dispute that appellant was in the performance of duty when the motor vehicle
accident occurred on September 16, 2013, as alleged. Therefore, the issue is whether appellant
submitted sufficient medical evidence to establish that the employment incident caused an injury.
The only medical evidence received was a September 17, 2013 medical note from
Dr. Mease who noted that appellant was involved in a motor vehicle accident on September 16,
2013 and transported to Cleveland Clinic Hospital immediately following the incident.
Dr. Mease recorded complaints of pain in the neck, right shoulder and right wrist. X-rays of the
cervical spine were negative and appellant was provided with work restrictions.
The Board finds that Dr. Mease’s report is not sufficient to establish fact of injury.
Dr. Mease failed to provide a firm medical diagnosis of any conditions alleged by appellant.
Further, appellant’s complaints of neck, shoulder and wrist pain is a description of a symptom
rather than a clear diagnosis of a medical condition.9 Thus, Dr. Mease’s medical note is
insufficient to establish appellant’s burden of proof.
In the instant case, the record is without rationalized medical evidence establishing a
diagnosed medical condition causally related to the accepted September 16, 2013 employment
incident. OWCP advised appellant of the type of medical evidence required to establish his
6

In clear-cut traumatic injury claims where fact of injury is established and competent to cause the condition
described, such as a fall from a scaffold resulting in a broken arm, a physician’s affirmative statement is sufficient
and no rationalized opinion on causal relationship is needed. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3d(1) (January 2013). In all other traumatic injury claims, a rationalized
medical opinion supporting causal relationship is required. Id. at Chapter 2.805.3d(2).
7

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

8

James Mack, 43 ECAB 321 (1991).

9

The Board has consistently held that pain is a symptom, rather than a compensable medical diagnosis. C.F.,
Docket No. 08-1102 (issued October 10, 2008).

3

claim; however, he failed to submit such evidence. The Board has held that the mere fact that a
condition manifests itself during a period of employment does not raise an inference of causal
relation.10 An award of compensation may not be based on surmise, conjecture, speculation or
on the employee’s own belief of causal relation.11 Thus, appellant has failed to meet his burden
of proof.
Lastly, the Board notes that OWCP did not adjudicate the issue of appellant’s medical
expenses incurred from the September 16, 2013 motor vehicle accident. Ordinarily, the
employing establishment will authorize treatment of a job-related injury by providing the
employee a properly executed Form CA-16 within four hours.12 In this case, the record does not
contain a Form CA-16 or any other authorization from OWCP for medical treatment. However,
under section 8103 of FECA, OWCP has broad discretionary authority to approve unauthorized
medical care which it finds necessary and reasonable in cases of emergency or other unusual
circumstances.13
In this case, appellant was transported to the emergency room for examination
immediately after the employment incident. In denying appellant’s claim for a traumatic injury,
OWCP did not consider whether emergency circumstances or unusual circumstances were
present or whether this was a situation in which reimbursement of medical expenses was
appropriate.14 It is required to exercise its discretion to determine whether medical care has been
authorized, or whether unauthorized medical care involved emergency or unusual circumstances,
and is therefore reimbursable regardless of whether the underlying claim for benefits has been
accepted or denied.15 On return of the record, OWCP should adjudicate the issue of
reimbursement of medical expenses.16
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a traumatic injury on September 16, 2013 in the performance of duty.
10

Daniel O. Vasquez, 57 ECAB 559 (2006).

11

D.D., 57 ECAB 734 (2006).

12

Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing
Examination and Treatment, Chapter 3.300.3(a)(3) (September 1995).
13

5 U.S.C. § 8103; 20 C.F.R. § 10.304. See L.B., Docket No. 10-469 (issued June 2, 2010); D.R., Docket No.
10-1280 (issued February 1, 2011).
14

P.S., Docket No. 10-1560 (issued June 23, 2011).

15

Michael L. Malone, 46 ECAB 957 (1995). See Herbert J. Hazard, 40 ECAB 973 (1989).

16

A.F., Docket No. 13-520 (issued May 17, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the November 6, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 8, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

